DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims recite the limitation of “automatically generating, based on a user characteristic, a censorship profile.”  The examiner fails to find support for the limitation in the specification.  The Applicant points to paragraphs [0034]-[0036] and [0071].  Each of these paragraphs teaches the concepts of automatically suggesting censorship elements for the censorship profile by a personal censorship application.  Paragraph [0033] states that the personal censorship application allows a user to create a censorship profile. Automatically suggesting censorship elements to a user is not considered the same as automatically generating the profile.  The dependent claims incorporate the subject matter of the independent claims and therefore are rejected on the same grounds.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2021/0073264 to Vaughn et al (hereafter Vaughn) in view of US PGPub 2021/0058402 to Onyekwelu et al (hereafter Onyekwelu).

Referring to claim 1, Vaughn discloses a computer-implemented method for personalizing censorship of digital content, the method comprising:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile. Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user [Based on the categorization, the content filtering system 120A gives the restricted user 114A access to the content according to a profile associated with the category that the restricted user is categorized into. The profile that is used will be associated with the corresponding restricted user account.] (see [0018]; [0029]; [0039]-[0042]), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.
Referring to claim 2, the combination of Vaughn and Onyekwelu (hereafter Vaughn/Onyekwelu) discloses the computer-implemented method of claim 1, further comprising: 
identifying one or more smart groups of users [audience] based on the user characteristic (Vaughn: see [0016], lines 11-22); and 
modifying, based on the one or more smart groups, one or more attributes of the
censorship element (Vaughn: see [0016], lines 11-22).
Referring to claim 3, Vaughn/Onyekwelu discloses the computer-implemented method of claim 2, wherein the one or more smart groups are generated based on one or more predictions of censorship selections for one or more users associated with the user characteristic (Vaughn: see [0016] – monitoring different users based on current audience).
Referring to claim 4, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: modifying [a user may control the filtering of content via profile settings], based on user input, a user-specific importance rating [level of intensity] and the censorship feature [processes for determining content scenes for filtering] associated with the censorship element (Vaughn: see [0018]).
Referring to claim 5, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: identifying, based on user input, a second censorship feature to activate during playback of digital content that includes the censorship element (Vaughn: see [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with scenes. Examples are given.).
Referring to claim 6, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship feature includes at least one of: alert [warning message], flag [flag], auto-pause [pause], auto-skip [skip], auto-black out [remove content], or auto-muting audio [mute audio] (Vaughn: see [0015], lines 29-35; [0016], lines 6-11; [0018], lines 12-18; [0021], lines 17-19).
Referring to claim 7, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship feature is activated within a predefined timeframe of the censorship element being displayed (Vaughn: see [0032], lines 10-12).
Referring to claim 8, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship profile is updated in a real time manner during playback of the one or more portions of the digital content item (Vaughn: see [0015], lines 23-30 – The system may generate self-learning code associated with monitored behavior and responses of users during a video media viewing session. The filtering features may be modified for specific users or a group of users based on the monitoring process.  It is noted that the filtering features are a part of the profile.).
Referring to claim 9, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: generating a preview of the one or more portions of the digital content item that include at least one element matching the censorship element (Vaughn: see [0030] – Media sensor component 424 is configured to periodically retrieve group features from feature extraction component 414 and transform the media content to ensure that it includes appropriate/personalized content for a group of users.).
Referring to claim 10, Vaughn et al discloses one or more non-transitory computer readable media storing instructions that, when executed by one or more processors (see [0037]), cause the one or more processors to perform the steps of:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile. Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user [Based on the categorization, the content filtering system 120A gives the restricted user 114A access to the content according to a profile associated with the category that the restricted user is categorized into. The profile that is used will be associated with the corresponding restricted user account.] (see [0018]; [0029]; [0039]-[0042]), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.
Referring to claim 11, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, further comprising: 
identifying one or more smart groups of users [audience] based on the user characteristic (Vaughn: see [0016], lines 11-22); and 
modifying, based on the one or more smart groups, one or more attributes of the
censorship element (Vaughn: see [0016], lines 11-22).
Referring to claim 12, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 11, wherein the one or more smart groups are generated based on one or more predictions of censorship selections for one or more users associated with the user characteristic (see [0016] – monitoring different users based on current audience).
Referring to claim 13, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, further comprising: modifying [a user may control the filtering of content via profile settings], based on user input, a user-specific importance rating [level of intensity] and the censorship feature [processes for determining content scenes for filtering] associated with the censorship element (Vaughn: see [0018]).
Referring to claim 14, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, further comprising: identifying, based on user input, a second censorship feature to activate during playback of digital content that includes the censorship element (Vaughn: see [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with scenes. Examples are given.).
Referring to claim 15, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship feature includes at least one of: alert [warning message], flag [flag], auto-pause [pause], auto-skip [skip], auto-black out [remove content], or auto-muting audio [mute audio] (Vaughn: see [0015], lines 29-35; [0016], lines 6-11; [0018], lines 12-18; [0021], lines 17-19).
Referring to claim 16, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship feature is activated within a predefined timeframe of the censorship element being displayed (Vaughn: see [0032], lines 10-12).
Referring to claim 17, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship profile is updated in a real time manner during playback of the one or more portions of the digital content item (Vaughn: see [0015], lines 23-30 – The system may generate self-learning code associated with monitored behavior and responses of users during a video media viewing session. The filtering features may be modified for specific users or a group of users based on the monitoring process.  It is noted that the filtering features are a part of the profile.).
Referring to claim 18, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, further comprising: generating a preview of the one or more portions of the digital content item that include at least one element matching the censorship element (Vaughn: see [0030] – Media sensor component 424 is configured to periodically retrieve group features from feature extraction component 414 and transform the media content to ensure that it includes appropriate/personalized content for a group of users.).
Referring to claim 19, Vaughn et al discloses a system, comprising:
a memory storing one or more software applications (see [0037]); and
a processor that, when executing the one or more software applications (see [0041]), is configured to perform the steps of:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile. Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user [Based on the categorization, the content filtering system 120A gives the restricted user 114A access to the content according to a profile associated with the category that the restricted user is categorized into. The profile that is used will be associated with the corresponding restricted user account.] (see [0018]; [0029]; [0039]-[0042]), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.
Referring to claim 20, Vaughn/Onyekwelu discloses the system of claim 19, wherein the processor is further configured to perform the steps of: 
identifying one or more smart groups of users [audience] based on the user characteristic (Vaughn: see [0016], lines 11-22); and 
modifying, based on the one or more smart groups, one or more attributes of the
censorship element (Vaughn: see [0016], lines 11-22).

Response to Arguments
With regards to Applicant’s arguments with regards to the 102 rejections, the examiner agrees that Vaughn is directed to a manual process instead of an automatic process.  Onyekwelu has been utilized to teach the newly added limitation of automatic creation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2021/0142828 to Prakash – Discusses filtering content in real-time for different user groups
US PGPub 2015/0070516 to Shoemake et al – Discusses the automatic updating of content based on who is present 
US PGPub 2020/0366959 to Pau et al
US PGPub 2014/0208340 to Poornachandran et al
US PGPub 2009/0222849 to Peters


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167